Citation Nr: 0711279	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-24 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to May 
1973. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a bilateral knee disability. 

In May 2006, the veteran testified before the Board sitting 
at the RO.  

In July 2006, the Board remanded the claim for further 
development, and it is now before the Board for adjudication.  


FINDING OF FACT

The veteran's bilateral degenerative joint disease of the 
knees first manifested many years after service and is not 
related to any aspect of service. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee 
disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2002, January 
2005, April 2006, and July 2006; a rating decision in 
February 2002; a statement of the case in July 2003; and a 
supplemental statement of the case in October 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2006 supplemental statement of 
the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served in Army units as a tracked vehicle 
commander including service in the Republic of Vietnam from 
February 1970 to December 1970.  Additionally, he was a 
qualified paratrooper and served as a scout observer in a 
cavalry unit and in a paratrooper support billet in an Air 
Force military airlift unit from May to June 1971.  

The veteran contends that his bilateral degenerative joint 
disease of the knees as the result of trauma sustained in 
service from parachute jumps and from occasions when he was 
thrown from a personnel carrier.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  The determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3), 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

Service personnel records show that the veteran was qualified 
for basic airborne duty in January 1970 and that he started 
to receive hazardous duty pay for parachute jumps in February 
1971.  The records showed that he was a vehicle commander and 
a scout observer but do not show the number of parachute 
jumps.  

Service medical records are silent for any symptoms, 
treatment, or diagnoses of residual conditions from any 
traumatic injury to the knees.  A May 1973 discharge physical 
examination noted no lower extremity musculoskeletal 
abnormalities or complaints.  The veteran was treated from 
July 1970 to October 1970 for a persistent gonococci 
infection.   In April 1972, a military examiner noted that 
there were eight episodes of infection in 1970 and that a 
recent test showed another infection.  However, no chronic 
genitourinary condition or residuals were noted on the 
discharge physical examination.  

From January to February 1977, the veteran was hospitalized 
at a VA facility for symptoms of bilateral knee pain and 
stiffness that he had experienced for the previous two 
months.  An examiner noted the veteran's reports of multiple 
parachute jumps in service but no reports of acute injury 
from any activity.  He also noted that there was no history 
of previous knee effusions.  The examiner also noted the 
veteran's reports of recent urethritis, penile lesion, and 
transient conjunctivitis.  Extensive testing including urine, 
blood, and bone marrow analyses, knee X-rays, and venograms 
revealed no abnormalities.  On examination, there was no 
warmth or erythema and a full range of motion.  No other 
joints were involved.  Analysis of bilateral knee effusions 
showed no infections agents.  Leukemia, lymphoma, rheumatoid 
arthritis, hepatitis, and inflammatory bowel disease were 
ruled out.  A test for antigen HLA-B27 was negative.  After 
consultation with a rheumatologist, the attending physician 
stated, "In the presence of penile lesion and recent history 
of urethritis it was considered that Reiter's syndrome was 
the most likely diagnosis."  At the time of hospital 
discharge, the veteran had mild awkwardness in walking but no 
swelling or tenderness.  He was prescribed medication for two 
months.  There is no record of follow-up treatment in the 
file. 

Reiter's syndrome is defined as a triad of symptoms of 
unknown etiology
comprising urethritis, conjunctivitis, and arthritis (the 
dominant feature) ... chiefly
affecting young men, and usually running a self-limited but 
relapsing course.  
Tozian v. Derwinski, 3 Vet. App. 268 (1992).  Most affected 
patients have increased levels of histocompatibility antigen 
HLA-B27.  It possibly represents an abnormal immune response 
to certain infections, perhaps related to hereditary 
susceptibility.
Wallin v. West, 11 Vet. App 509, 512 (1998). 

In June 1977, the RO denied service connection for Reiter's 
syndrome, claimed as a "blood condition."  The veteran did 
not express disagreement and the decision became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.302 (2006). 

In April 2001, a VA orthopedic surgeon noted the veteran's 
reports of left knee pain for about four months and that he 
was unable to relate the pain to any trauma.  The examiner 
noted tense effusion of the left knee and medial joint line 
tenderness but with a full range of motion and no 
instability.  Concurrent X-rays showed mild degenerative 
joint disease.  The fluid was aspirated, and the examiner 
diagnosed possible psuedogout and possible torn meniscus.  In 
a July 2001 follow-up, the orthopedic surgeon noted that the 
veteran still had mild effusion but less than noted earlier.   
He prescribed anti-inflammatory medication but did not 
conduct a fluid aspiration.  

In July 2002, the veteran sought treatment for recurrent left 
knee pain.  The VA orthopedic surgeon noted that a magnetic 
resonance image (MRI) showed a torn meniscus.  The MRI report 
also noted effusion, subluxation of the femur, and a partial 
anterior cruciate ligament (ACL) tear.  In a November 2002 
screening examination related to possible herbicide exposure, 
a VA examiner noted that the veteran's bilateral knee 
condition was consistent with meniscus tears.   In October 
2003, X-rays of the right knee showed moderate degenerative 
arthritic disease.  In September 2004, X-rays of the left 
knee showed indications of osteoporosis consistent with the 
clinical findings of a meniscus tear.   

In December 2004, the veteran's representative contended that 
the veteran's bilateral knee degenerative joint disease with 
left knee meniscus and ACL tears was caused by trauma from 
multiple parachute jumps, or alternatively was a recurrence 
of the symptoms of Reiter's syndrome.  The representative 
stated that the previous denial of service connection for 
Reiter's syndrome contained clear and unmistakable error 
(CUE).  However, after notifying the veteran in January 2005 
of the criteria for CUE and for new and material evidence to 
reopen a final disallowed claim, the RO denied the claim 
because no new and material evidence or specific contentions 
of CUE were received.  The veteran did not express 
disagreement and that decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.302.

In a May 2006 Board hearing, the veteran stated that he had 
performed five qualification parachute jumps in basic 
airborne training.  During service in Vietnam as an armored 
personnel carrier commander, he was ejected from the vehicle 
on several occasions.  Starting in February 1971, he was 
assigned duties as a paratrooper and made over thirty jumps 
including some with extra equipment.  He described half of 
the jumps as having bad, hard landings but stated that he did 
not seek medical treatment for any injuries, taking self-
administered aspirin for pain.  He further stated that the 
symptoms of knee pain and swelling began in 1977 and 
progressively became more severe.  

In November 2006, a VA examiner reviewed the claims file and 
noted that the veteran worked for a telephone company and 
drove a vehicle extensively as part of his duties.  The 
examiner noted that the veteran used bilateral knee support 
braces and reported that he had difficulty on walking on 
stairs, uneven surfaces, and over distances more than a few 
blocks.  The veteran reported continuous knee pain with daily 
flare-ups.  However, there was no recurrent subluxation or 
dislocation and no specific therapy or recommendations for 
surgery.  The examiner noted bilateral limitation of motion 
with pain, slight varus deformities, significant crepitation, 
and mild synovitis.  Concurrent X-rays showed narrowing of 
the medial compartment of both knee joints with some 
osteophytic formation consistent with degenerative joint 
disease.  The examiner also noted a diagnosis of Reiter's 
syndrome but with no additional related tests or clinical 
observations.   The examiner stated that he could not offer 
an opinion whether the veteran's current knee disorders were 
related to injuries in service without resort to speculation 
or conjecture.  

As a preliminary matter, the Board notes that the veteran 
currently has two diagnosed conditions: degenerative joint 
disease and Reiter's syndrome.  Service connection for 
Reiter's syndrome is not an issue on appeal.  That claim was 
previously denied.  The veteran retains the opportunity to 
petition to reopen that claim or to address the issue of CUE 
in a previous decision with the submission of new and 
material evidence or the specific information for a CUE 
claim.  Therefore, the Board will consider whether the knee 
symptoms noted in 1977 were an early manifestation of 
degenerative joint disease (osteoarthritis).  

The Board concludes that they were not.  Examiners in 1977 
noted the veteran's history of parachute jumps in service.  
After nearly thirty days of hospital tests and observations, 
the attending physician concluded that Reiter's syndrome was 
"the most likely diagnosis."  X-rays of the knees showed no 
abnormalities and other clinical observations did not support 
a diagnosis of degenerative or traumatic osteoarthritis.  The 
physician did not state that the veteran's symptoms of knee 
pain, stiffness, and effusion were caused by trauma including 
from parachute jumps.  Furthermore, the definition of 
Reiter's syndrome and the comments by the physician show that 
the syndrome is a systemic disease and related to infection 
or autoimmune responses.  The physician also based his 
diagnosis in part to the veteran's recent history of other 
infections.  The veteran's service ended over two years 
earlier in 1973, and his previous history of infection in 
service was almost five years earlier in 1972.  

The Board concludes that service connection for bilateral 
degenerative joint disease of the knees with partial tears of 
the meniscus and anterior cruciate ligament of the left knee 
is not warranted.  There is no record of symptoms or 
treatment for a chronic knee condition in service.  Even if 
the symptoms in 1977 were manifestations of a chronic 
degenerative joint disease, there is no evidence that a 
chronic arthritic condition manifested to a compensable 
degree within one year after service.  

The Board acknowledges that the veteran served as a 
paratrooper and that he made numerous jumps under non-combat 
conditions.  The Board also acknowledges that he was ejected 
from his vehicle on several occasions while serving in 
Vietnam. VA examiners in 2001, 2004, and 2006 noted their 
awareness of the veteran's history of parachute jumps, and 
the examiner in 2006 was also aware of the history of 
ejections from a vehicle since the May 2006 hearing 
transcript was in the file.  Their diagnoses were 
consistently termed a degenerative condition.  None diagnosed 
traumatic arthritis or found that the veteran's joint disease 
was related to any traumatic injury or series of traumatic 
stresses from service.  The VA examiner in 2006 specifically 
could not offer an opinion on any relationship to service 
without resort to speculation.  The Board concludes that his 
statement was not based on his lack of knowledge of the 
disease symptoms or process, but rather on the absence of 
medical information that would justify a finding of a nexus 
between degenerative joint disease first diagnosed in 2001 
and any aspect of service.  

The veteran encourages the Board to draw a layperson's 
common-sense relationship between parachute jumps, vehicle 
accidents, and chronic arthritis.  As a layperson, the 
veteran does not possess the necessary knowledge of medical 
principles, and his assertions, standing alone, are not 
probative as to the etiology of his current degenerative 
joint disease.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, the Board is not permitted to substitute its own 
judgment on issues requiring medical determinations and must 
point to a medical basis.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  The evidence of record does not contain any 
competent evidence showing the veteran's bilateral knee 
disabilities were incurred in or aggravated by service, were 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service, or that arthritis 
manifested to a compensable degree within one year following 
the veteran's separation from service.

The weight of the credible evidence demonstrates that the 
veteran's current bilateral degenerative joint disease of the 
knees first manifested more than one year after service and 
is not related to his active service.  As the preponderance 
of the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral knee disability is denied.  


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


